273 F.3d 903 (9th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.MARK STEVEN HITCHCOCK, Defendant-Appellant.
No. 00-10251D.C. No. CR-98-00716-ACK
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 26, 2001

Before: B. Fletcher, Canby, Jr., and Paez, Circuit Judges.

ORDER

1
We grant the government's motion to withdraw the panel decision in this case pending resolution of United States v. Buckland, 259 F.3d 1157, No. 99-30285. The government has consented to Hitchcock's interim release with appropriate restrictions.


2
We order the interim release of Hitchcock under appropriate restrictions to be set by the district court.


3
We remand to the district court for that limited purpose.

ORDER
December 5, 2001

4
We direct that the unpublished order filed September 26, 2001 withdrawing our opinion be re-filed as a published order.